Case: 14-10827      Document: 00513067313         Page: 1    Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10827
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 4, 2015
                                                                           Lyle W. Cayce
REGGIE RUFFIN,                                                                  Clerk
                                                 Plaintiff–Appellant,
versus
DISTRICT ATTORNEY’S OFFICE, Dallas County;
CITY OF DALLAS; DALLAS POLICE DEPARTMENT;
CITY OF DALLAS MAYOR’S OFFICE; JAMES E. BUTT, City Attorney;
UNITED STATES ATTORNEY’S OFFICE,
NORTHERN DISTRICT OF TEXAS,
                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:14-CV-46




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Reggie Ruffin, a non-prisoner proceeding in forma pauperis (“IFP”),
appeals the dismissal, as frivolous and time-barred, of his pro se 42 U.S.C.
§ 1983 complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Ruffin sued in January



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10827      Document: 00513067313     Page: 2   Date Filed: 06/04/2015


                                   No. 14-10827

2014, alleging that the defendants violated his constitutional rights in connec-
tion with arrests in June 2009 and October 2010, and the resulting criminal
proceedings, which were terminated in his favor in July 2010 and October
2011.

        Ruffin claims that he alleged causes of action against the defendants,
and he states, albeit in a conclusional fashion, that limitations should have
been tolled during the pendency of a civil suit and because he continues to suf-
fer damages from the defendants’ past conduct.

        The district court may dismiss an IFP claim as frivolous if it is barred by
limitations, and we review such a dismissal for abuse of discretion. See Gon-
zales v. Wyatt, 157 F.3d 1016, 1019–20 (5th Cir. 1998). Even if the limitations
periods did not begin to run until the proceedings were terminated in Ruffin’s
favor, see Price v. City of San Antonio, 431 F.3d 890, 894 (5th Cir. 2005), Ruffin
still waited more than two years before filing his § 1983 complaint. Further,
although Ruffin claims that he continues to suffer damages from defendants’
past conduct, he points to no continuing wrongful conduct that would affect the
accrual of his claims. His contention that he is entitled to tolling because of
his pending state court suit is likewise without merit because he fails to show
he was precluded from pursuing his federal suit. See Holmes v. Texas A&M
Univ., 145 F.3d 681, 684-85 (5th Cir. 1998).

        Because the district court did not err in dismissing the complaint as
time-barred, we do not address the merits of Ruffin’s complaint. Further,
because this appeal does not present “exceptional circumstances,” see Cooper
v. Sheriff, Lubbock Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991), Ruffin’s
motion for the appointment of counsel is DENIED.

        The judgment is AFFIRMED.



                                         2